Citation Nr: 0112055	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active duty for training from August 1985 to 
May 1986 and served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans. Louisiana.


REMAND

During his October 2000 VA Travel Board hearing, the veteran 
submitted photocopies of audiological treatment records dated 
from July 1997 to July 2000.  These records were accompanied 
by a statement indicating that the veteran was not waiving RO 
review of the records.  See 38 C.F.R. § 20.1304 (2000).  As 
these records raise the possibility of an increase in the 
severity of the veteran's bilateral hearing loss disability, 
the Board also finds that a further examination to determine 
the nature and extent of this disability is in order, along 
with RO review of the noted audiological records, prior to 
further Board action on this claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

As to the veteran's claim for a higher initial evaluation for 
a left knee disability, the Board observes that, during his 
October 2000 VA Travel Board hearing, he reported 
arthroscopic surgery on this knee in November 1998.  However, 
the claims file does not presently include records of such 
surgery.  Such records should be obtained by the RO prior to 
further Board action on this claim.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  Moreover, given the 
potential effect of such surgery on the veteran's left knee 
disability, the Board finds that a further VA orthopedic 
examination is also in order.  See Caffrey v. Brown, 6 Vet. 
App. at 381.

The Board also observes that, in the appealed March 1998 
rating decision, the RO denied entitlement to service 
connection for a right knee disability.  In July 1998, the 
veteran submitted a statement indicating that this 
disposition was inadequate.  The Board thus interprets the 
July 1998 statement as a timely Notice of Disagreement.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2000).  However, to date the 
RO has not responded with a Statement of the Case.  See 38 
C.F.R. § 19.28 (2000).  Under Manlincon v. West, 12 Vet. App. 
238, 240-41 (2000), a remand is in order so that a Statement 
of the Case addressing the noted claim can be issued.  In 
this case, as there are other issues on remand, the RO may 
include the issue of entitlement to service connection for a 
right knee disability in a Supplemental Statement of the 
Case, along with an explanation of the veteran's appellate 
rights and responsibilities.  The veteran also referred to a 
claim for a right knee disability at his recent hearing 
before the Board.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for a left knee disorder 
beginning in November 1998, to include 
the provider who performed the left knee 
surgery from that date.

2.  After securing the necessary 
releases, the RO should assist the 
veteran in requesting all records of left 
knee treatment which are not currently 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

3.  Then, the veteran should be afforded 
a VA audiological examination to 
determine the nature and extent of his 
bilateral hearing loss disorder.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
performed.

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and extent of his left knee 
disorder.  The veteran's claims file 
should be made available to the examiner 
for review.  All necessary tests and 
studies should be performed, including 
range of motion testing.  The examiner 
should also comment on whether, and to 
what extent, the veteran's left knee 
disorder is productive of painful motion, 
functional loss due to pain, and 
instability.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
higher initial evaluations for bilateral 
hearing loss and chondromalacia of the 
left knee.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  



The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


